 
 
I 
108th CONGRESS 2d Session 
H. R. 4578 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2004 
Mrs. Johnson of Connecticut (for herself, Ms. Pryce of Ohio, Mr. Brown of Ohio, Mr. Greenwood, Mr. Ramstad, Mr. Burr, Ms. Eshoo, Mrs. Bono, Mr. McInnis, Mr. Shays, Mr. Norwood, Mr. Camp, Ms. Dunn, and Mr. Waxman) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To reauthorize the Children’s Hospitals Graduate Medical Education Program. 
 
 
1.Short titleThis Act may be cited as the Children's Hospitals Education Equity and Research (CHEER) Act of 2004. 
2.Reauthorization of Children's Hospitals Graduate Medical Education Program 
(a)Extension of programSection 340E(a) of the Public Health Service Act (42 U.S.C. 256e(a)) is amended by striking 2005 and inserting 2010. 
(b)Description of amount of paymentsSection 340E(b) of the Public Health Service Act (42 U.S.C. 256e(b)) is amended— 
(1)in paragraph (1)(B), by striking relating to teaching residents in such and inserting associated with graduate medical residency training; and 
(2)in paragraph (2)(A), by inserting before the period at the end , except that for purposes of this paragraph such total excludes amounts that remain available from a previous fiscal year under paragraph (1)(B) or (2)(B) of subsection (f). 
(c)Direct graduate medical educationSection 340E(c) of the Public Health Service Act (42 U.S.C. 256e(c)) is amended— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking product and inserting sum; 
(B)in subparagraph (A), by striking (A) the updated per resident and inserting the following:  
 
(A)the product of— 
(i)the updated per resident; 
(C)by redesignating subparagraph (B) as clause (ii) and indenting appropriately; 
(D)in subparagraph (A)(ii) (as so redesignated)— 
(i)by inserting , but without giving effect to section 1886(h)(7) of such Act) after section 1886(h)(4) of the Social Security Act; and 
(ii)by striking the period and inserting ; and; and 
(E)by inserting after subparagraph (A) the following: 
 
(B)amounts for other approved education programs that are provider-operated, as defined for purposes of Medicare payment, limited to not more than 30 percent of costs that would be allowed for such programs under Medicare rules for hospitals reimbursed under section 1886(d) of the Social Security Act.; and 
(2)in paragraph (2)(B), by inserting before the period at the end , without giving effect to section 1886(d)(3)(E)(ii) of the Social Security Act. 
(d)Indirect Graduate Medical EducationSection 340E(d) of the Public Health Service Act (42 U.S.C. 256e(d)) is amended— 
(1)in paragraph (1), by striking related to and inserting associated with; and 
(2)in paragraph (2)(A)— 
(A)by inserting ratio of the after hospitals and the; and 
(B)by inserting at the end before the semicolon to beds (but excluding beds or bassinets assigned to healthy newborn infants). 
(e)Nature of paymentsSection 340E(e) of the Public Health Service Act (42 U.S.C. 256e(e)) is amended— 
(1)in paragraph (2), by striking the first sentence; 
(2)in paragraph (3), by striking recoup any overpayments made to pay any balance due to the extent possible and all that follows through the end of the paragraph and inserting the following: recoup any overpayments made and pay any balance due. To the greatest extent possible, amounts recouped from a hospital are to be distributed to other hospitals in the same fiscal year. Amounts recouped from a hospital and not disbursed to other hospitals in the same fiscal year shall remain available for distribution during the subsequent fiscal year. Unless there is fraud, amounts paid to a hospital without a demand for recoupment by the end of the fiscal year shall be final and not subject to recoupment.; and 
(3)by adding at the end the following: 
 
(4)Appeals 
(A)In generalA decision affecting the amount payable to a hospital pursuant to this section shall— 
(i)be subject to review under section 1878 of the Social Security Act in the same manner as final determinations of a fiscal intermediary of the amount of payment under section 1886(d) of such Act are subject to review; and  
(ii)be handled expeditiously so that the review decision is reflected in the final reconciliation for the year in which the appeal is made. 
(B)LimitationA review decision pursuant to this section shall not affect payments for a fiscal year prior to the fiscal year in which the review decision is rendered. 
(C)Application to subsequent fiscal yearsThe Secretary shall apply a review decision in determining the amount of payment for the appealing hospital in the fiscal year in which the decision is rendered and in subsequent years, unless the law at issue in the review decision is amended or there are material differences between the facts for the fiscal year for which the review decision is rendered and the year for which payment is made. Nothing in this section shall be construed to prohibit a hospital from appealing similar determinations in subsequent periods.. 
(f)Authorization of appropriationsSection 340E(f) of the Public Health Service Act (42 U.S.C. 256e(f)) is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (A)— 
(i)in clause (ii), by striking and;  
(ii)in clause (iii), by striking the period at the end and inserting a semicolon; and 
(iii)by adding at the end the following: 
 
(iv)for fiscal year 2006, $110,000,000; and 
(v)for each of fiscal years 2007 through 2010, such sums as may be necessary, including an annual adjustment to reflect increases in the Consumer Price Index.; and  
(B)in subparagraph (B), by striking for fiscal year 2000 and all that follows and inserting for fiscal year 2006 and each subsequent fiscal year shall remain available for obligation for the year appropriated and the subsequent fiscal year.; and  
(2)in paragraph (2)— 
(A)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and indenting appropriately; 
(B)by striking There are hereby authorized and inserting the following: 
 
(A)In generalThere are authorized; 
(C)in clause (ii) (as redesignated by this paragraph), by striking and; 
(D)in clause (iii) (as redesignated by this paragraph), by striking the period at the end and inserting a semicolon; 
(E)by adding at the end of subparagraph (A) (as designated by this paragraph), the following: 
 
(iv)for fiscal year 2006, $220,000,000; and 
(v)for each of fiscal years 2007 through 2010, such sums as may be necessary, including an annual adjustment to reflect increases in the Consumer Price Index.; and 
(F)at the end of paragraph (2), by adding the following: 
 
(B)Carryover of excessTo the extent that amounts are not expended in the year for which they are appropriated, the amounts appropriated under subparagraph (A) for fiscal year 2006 and each subsequent fiscal year shall remain available for obligation through the end of the following fiscal year..  
(g)DefinitionsParagraph (3) of section 340E(g) of the Public Health Service Act (42 U.S.C. 256e(g)) is amended by striking has and all that follows through the end of the sentence and inserting  
— 
(A)has the meaning given such term in section 1886(h)(5)(C) of the Social Security Act; and 
(B)includes costs of approved educational activities, as such term is used in section 1886(a)(4) of the Social Security Act.. 
 
